Citation Nr: 0001368	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  94-17 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a skin disorder, as 
secondary to exposure to Agent Orange.

2.  Entitlement to service connection for a psychiatric 
disorder, claimed as post-traumatic stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from January 1971 to January 
1975.  The veteran thereafter served as a member in the 
United States Air Force National Guard of Montana.  

In a December 1992 rating decision, the RO denied entitlement 
to service connection for PTSD, bilateral hearing loss, a low 
back disorder, a right knee disorder, a right elbow disorder, 
and residuals of exposure to Agent Orange, toxic chemicals, 
and radioactivity.  That same month the veteran disagreed 
with the denials, except for the denial of service connection 
for a back disorder and right knee disorder.  In June 1993 a 
statement of the case was issued to the veteran and at his 
personal hearing in November 1993, he perfected the appeal.  
During the hearing, the veteran also disagreed with the 
denial of service connection for a low back disorder and 
raised the issue of service connection for a left knee 
disorder.  

In March 1994, effectuating the hearing officer's decision, 
the RO granted service connection for low back strain and 
rated the disability at 10 percent effective April 1, 1991, 
but confirmed and continued the denials of entitlement to 
service connection for the hearing loss, PTSD, a right elbow 
disorder, and exposure to toxic chemicals disorders.  The 
hearing officer also denied entitlement to service connection 
for the veteran's back and left knee disorders. 

On appellate review in January 1997 the Board of Veterans' 
Appeals (Board) denied entitlement to service connection for 
bilateral hearing loss and residuals of exposure to toxic 
chemicals.  The issues of entitlement to service connection 
for PTSD and left knee and right elbow disorders were 
remanded for additional development.  (The Board noted that 
the issue of entitlement to service connection for a left 
knee disorder had been certified for appeal and as such, was 
ripe for appellate review.)  The Board also referred the 
issue of service connection for residuals of Agent Orange 
exposure to the RO for appropriate development. 

In an August 1998 rating action, the RO denied entitlement to 
service connection for a skin disorder as secondary to Agent 
Orange exposure and determined that new and material evidence 
had not been presented to reopen the claim of entitlement to 
service connection for a right knee disorder.  The veteran 
thereafter perfected an appeal associated with that rating 
determination.  Regarding these claims, on substantive appeal 
in January 1999, the veteran indicated that he wanted to 
appear at a travel board hearing.  Thereafter, a report of 
contact indicates that the veteran's request for a travel 
board hearing pertained only to the issues of entitlement to 
a skin disorder and a right knee disorder.  In September 
1999, however, the veteran indicated that he did not want a 
hearing with regard to the PTSD issue and stated that he 
wanted his claim transferred to the Board for immediate 
disposition.  Considering the foregoing, the Board finds that 
the veteran has an outstanding request for a travel board 
hearing with regard to the skin and right knee issues.  As 
such, the matters are addressed in the remand portion of the 
decision.

It is also noted that in September 1999, the RO granted 
service connection for low back strain, a left knee disorder 
with degenerative changes due to trauma, and right elbow 
disability.  Because the issues in controversy for those 
claims have been resolved, i.e., entitlement to service 
connection, the claims are no longer on appeal before the 
Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 
38 U.S.C.A. § 7105(d)(5) (West 1991).

In November 1999, the RO received an additional statement 
from the veteran and duplicative medical evidence referable 
to his disorders.  Any pertinent evidence submitted by the 
appellant or representative which is accepted by the Board, 
under the provisions of this section, as well as any such 
evidence referred to the Board by the originating agency 
under § 19.37(b) of this chapter, must be referred to the 
agency of original jurisdiction for review and preparation of 
a Supplemental Statement of the Case.  38 C.F.R. § 20.1304 
(1999).  However, upon review of the evidence, the Board 
finds that it is repetitive and duplicative of evidence 
previously assembled; therefore, the provisions of 
38 C.F.R. § 20.1304 are inapplicable.


FINDINGS OF FACT

1.  The probative and persuasive medical evidence fails to 
demonstrate a current diagnosis of PTSD or a clear, current 
diagnosis of PTSD.

2.  Dysthymia has been associated with the veteran's military 
service.


CONCLUSION OF LAW

The veteran's dysthymia, claimed as PTSD, was incurred in 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303(b) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations

Service connection may be established for a disability 
resulting from personal injury incurred or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. § 1110.  

The regulations state that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Continuity of symptomatology is required where the condition 
noted in service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The law and regulations provide that service connection may 
also be granted for a chronic disease, including psychoses, 
if manifest to a degree of 10 percent or more within one year 
from the date of separation from such service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).

Pursuant to 38 U.S.C.A. § 5107(a), an appellant has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995); Anderson v. Brown, 9 Vet. App. 542, 545 
(1996).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

For a claim to be well grounded, there must be (1) competent 
evidence of current disability (a medical diagnosis), (2) of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and (3) of a nexus between the in-
service injury or disease and the current disability (medical 
evidence.)  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  In 
the alternative, there must be evidence that shows that a 
veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
See Savage v. Gober, 10 Vet. App. 488 (1997).

For PTSD, a well-grounded claim requires the presence of 
three elements: (1) medical evidence of a current disability; 
(2) lay evidence (presumed to be credible for these purposes) 
of an in-service stressor, which in a PTSD case is the 
equivalent of in-service incurrence or aggravation; and (3) 
medical evidence of a nexus between service and the current 
PTSD disability.  However, eligibility for a PTSD service 
connection award requires more; specifically, (1) a current, 
clear medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See Gaines v. West, 11 Vet. App. 353 (1998); Cohen 
(Douglas) v. Brown, 10 Vet. App. 128 (1997); see also Caluza, 
supra; cf. 38 C.F.R. § 3.304(f) (1999) (The regulation does 
not require "clear" diagnosis).

The presumption of credibility is presumed when determining 
whether a claim is well grounded.  See Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1996); King v. Brown, 5 Vet. App. 19, 21 
(1993).  The presumption of credibility does not apply where 
a fact asserted is beyond a person's competency or where the 
evidence is inherently false.  Samuels v. West, 11 Vet. 
App. 433 (1998).

Factual Background

On his August 1992 Report of Medical History associated with 
his service as a member in the reserves, the veteran noted 
that he had symptoms of depression and excessive worrying and 
stated that he saw a psychiatrist for delayed stress syndrome 
from Vietnam.  However, on that same report, the examiner 
noted that the veteran denied a personal or familial history 
of psychosis and history of disturbances of consciousness.  
It is also noted that service medical records associated with 
the veteran's active duty are silent with regard to a 
psychiatric disorder.  

The service administrative records, particularly the DD-214, 
show that the veteran received the National Defense Service 
Medal, Vietnam Service Medal, and Vietnam Commendation Medal.  
The Enlisted Performance Record shows that throughout his 
tour from September 1971 to January 1975, the veteran served 
on the USS Long Beach CCN9.

Although on VA examination for pain syndrome in March 1993 
assessments made included history of PTSD, VA hospital 
reports show that from April to May 1993 the veteran was 
hospitalized for depression and multiple somatic complaints.  
On hospital admission, it was noted that the veteran had 
classic symptomatology of a depressive disorder, probably 
secondary to marital problems and being unable to work and be 
a productive person, which had caused him to lose his 
feelings of worthwhileness.  Previously, the veteran was a 
productive individual who had provided for his family but now 
he was unable to do so.  As such, he had developed a symptom 
complex of depression.  The discharge diagnoses included 
depressive disorder.

In November 1993, December 1993, and February 1995 
statements, T. R., a Veterans Outreach Counselor with a 
Masters in Education, essentially recalled that the veteran 
was assigned to the Nuclear Cruiser "The Longbeach" for 
three nine month tours from 1971 to 1974.  T. R. noted that 
the mission of the ship was to patrol the Gulf of Tonkin off 
the North Vietnamese coast, to provide radar support for air 
strikes into North Vietnam military targets, and to provide 
for radar support for detecting incoming missile and aircraft 
attacks coming from North Vietnam against the Longbeach or 
other American or ally ships.  While aboard, the veteran 
worked as a machinist mate, member of missile and gun crew, 
stood watch to detect any enemy aircraft or ships, and 
provided support for destroying enemy ground targets.  The 
veteran was also involved in attacks by enemy aircraft, 
attacks by two North Vietnamese gunboats, and attacking North 
Vietnam with missiles and guns.  Many of the sites were 
located near villages and during these attacks many civilians 
were killed or injured, including women and children.  In the 
interview, the veteran also recalled incidents when he had 
found a friend who had hung himself in a compartment of the 
ship, when the ship lost power while he was seven docks down 
and he had no light to return to the ship's deck, and when 
the ship was fired upon by surface-to-air missiles and 
artillery.  The veteran further added when he returned from 
abroad, he was spat upon, called names, and made to feel 
ashamed.  

The counselor then noted that the veteran had severe 
depression and that his situations in Vietnam were outside 
the realm of human experience.  The veteran had sleep 
deprivation for long hours, feared for his life at times, and 
felt sheer terror.  He re-experienced combat traumas by 
flashbacks and dreams of situations associated with combat 
tours.  The veteran also indicated that when seeing pictures 
of ships or when near bodies of moving water the same 
feelings of terror as in combat were aroused.  He became very 
distressed, avoided any association with stimuli associated 
with Vietnam, and suppressed his thoughts or feelings of 
combat situations.  The veteran also could not identify 
emotions associated with trauma.  He lacked interest in his 
family and isolated himself from others.  He had divorced 
once and was now in a confrontational relationship with his 
current spouse.  The veteran also displayed a doom and gloom 
attitude with very little hope for the future; had persistent 
symptoms of increased arousal; required medication for 
sleeping; had periods of rage, irritability and outbursts of 
anger; had difficulty with concentrating and required longer 
than normal time to accomplish tasks; and exhibited 
physiologic reactions, as when around moving bodies of water 
or large boats or ships, he became nauseous, agitated, lost 
equilibrium and had sweats.  He had suicidal ideation on many 
occasions, employment difficulties and low self-esteem, and 
drank alcohol during his combat re-experiences.  The veteran 
also had a victim mentality, as he had no control of his 
life, was isolated from his community and family, and had 
physical difficulties associated with military and combat 
periods.  The diagnosis was severe PTSD.

VA outpatient treatment reports dated from February 1992 to 
May 1993 show treatment for depression.  At his personal 
hearing in November 1993, the veteran testified that he 
developed PTSD during his last tour of duty in Vietnam.  He 
recalled that during that tour he served on double duty, 
including increased watch and suffered from sleep 
deprivation.  As a result, he became nervous and quiet.  The 
veteran also recalled receiving a "Dear John" letter from 
his spouse and added that he currently had marital 
difficulties with his current spouse.  

On VA examination in December 1993, the veteran recalled his 
in-service experiences and underwent a mental status 
examination.  The diagnosis was "seems to be consistent with 
PTSD."  The examiner then stated that the veteran had 
nightmares and intrusive thoughts about a near-drowning 
experience.  The veteran also avoided talking about service 
and experienced social uncomfortableness.  He stated it was 
hard to work around people and said that he worked a job for 
4 years where he was not required to talk to others.  The 
veteran also had a history of major depressive disorder, 
treated with Zoloft, which seemed to be in remission and as 
secondary to physical pain.  The examiner wrote that the 
veteran's PTSD symptomatology "seemed to be consistent with 
the accident he had on the ship."

Also of record are the veteran's April 1995 vocational and 
rehabilitation reports showing that a psychologist found that 
the veteran's current symptoms, history, and Minnesota 
Multiphasic Personality Inventory test results "appear to 
fit the criteria for PTSD."  The veteran was noted to have 
classic PTSD symptoms.  The veteran's Social Security 
Administration (SSA) reports dated from February 1992 to 
March 1995 are also of record, as well as a November 1996 
Memorandum and Order showing that the veteran was denied 
entitlement to Social Security benefits.  

On VA examination in June 1997, a history of PTSD was noted.  
VA medical reports dated from February 1993 to December 1997 
show continued treatment for depression.  The veteran's 
February 1998 VA examination report also does not reference 
PTSD.  

In June and July 1998 statements, the veteran's mother, 
uncle, siblings, and ex-wife all wrote that after service, 
the veteran's attitude and demeanor had changed.  The veteran 
was withdrawn and reclusive.  They also, in essence, stated 
that prior to service the veteran maintained steady work but 
subsequent to service he had difficulty retaining employment. 

In May 1999, the Director of the Department of Army verified 
that the USS Long Beach ship served in Vietnam during the 
veteran's tour of duty.  It participated in Anti-Air Warfare 
and Search and Rescue operations.  The ship also served as a 
positive identification radar advisory zone unit.  The Long 
Beach participated in the initial 1972 bombing raids on Hanoi 
and Haiphong.  The directory also verified that the North 
Vietnamese MIG-21 aircraft were downed.  Many pilots were 
rescued from Coastal wasters and inland areas during the Long 
Beach's Vietnam deployment.  The rescues were often 
coordinated by the Long Beach Combat Information Center.  The 
ship's combat team earned the reputation as the 
"Professionals of the Gulf".  It was also noted that the 
Long Beach was a nuclear ship.  

On Agent Orange examination in June 1999, PTSD and depression 
currently being followed and treated was noted.  VA 
examination in July 1999 shows that the veteran provided a 
history of being involved in active naval and air combat 
operations during service and stated that he incurred several 
stressors while in service.  The veteran recalled incidents 
of (1) being under frequent attacks from enemy fighter 
aircraft on numerous occasions, (2) a malfunctioning missile 
returning to target the ship, and (3) while in the reserves 
being reactivated for the Persian Gulf War service and during 
that time, experiencing stress and anxiety.  

After reviewing the veteran's subjective complaints and 
mental status examination findings, the examiner stated while 
it appears that the veteran had several of the components of 
PTSD, none of them appeared overly dramatic during the 
presentation.  The examiner added it was difficult to know 
the degree of exact exposure to stressors that the veteran 
claimed and there appeared to be some inconsistency in his 
story of deployment duties on the ship which would have 
placed him in internal compartments working although the 
veteran's accounts are not totally an impossible things for 
him to have witnessed.  The examiner then added that 
certainly the experience in service and tours through Vietnam 
would have changed the veteran but that in and of itself does 
not seem indicative of any type of psychopathology.  Rather 
they were normal life experiences of learning.  The examiner 
also stated that the degree of the veteran's problems was 
also not clear although when his reserve unit was called to 
serve during the Gulf War, this was a likely precipitant for 
anxiety reaction and subsequent depression.  The veteran had 
a lack luster life and a sense of failure.  The examiner then 
stated that compared to the active combat cases he had 
interviewed the veteran did not seem to have the intensity to 
cross the threshold where the symptoms were sufficient to 
support a true diagnosis of PTSD.  Although he seemed to have 
associated symptoms of chronic dysthymia which could be 
considered a reaction to his experiences, he did not appear 
to have any impairment of his thought process or ability to 
communicate rationally, coherently, and appropriately with 
others.  No delusions or hallucinations or inappropriate 
behavior was demonstrated either.  The veteran also denied 
any suicidal or homicidal thoughts and had no history of 
either.  The examiner also stated that the veteran's 
appearance was sloppy although socially appropriate.  He then 
noted that while in service, the veteran was reprimanded 
because of his sloppy appearance; thus, it appeared to be the 
veteran's longstanding characterological quality and not an 
acute decompensated state.  The veteran was also fully 
oriented to person, place, time, and circumstance and his 
memory certainly seemed adequate both in long- and short-term 
components.  He also did not appear to be impaired with 
obsessive or ritualistic behavior or thoughts and did not 
report panic attacks as disabling symptoms either.  The 
veteran appeared somewhat chronically dysthymic, but did not 
appear to have grossly impaired impulse control.  Low levels 
of motivation were noted.  

In the final diagnosis section, the examiner stated that it 
was very difficult to make the diagnosis because of the 
numerous social and interpersonal consequences it had for the 
veteran.  The veteran certainly appeared to have completed 
and honorable tour of duty for the military during Vietnam 
war and was aboard a ship known to have been an active 
participate during combat area.  Whether his experiences fell 
into or outside the range of normal experiences was 
impossible to say.  The diagnosis was dysthymia which may 
have been a consequence of an anxiety attack that occurred 
when his reserve unit was called up and the Gulf War 
activation.  The veteran also had complaints of chronic pain 
and probably chronic pain syndrome which may be displaced 
depressed syndrome.  


Analysis

PTSD

The veteran seeks entitlement to service connection for PTSD.  
After reviewing the evidence presented in this matter, the 
Board finds that the veteran's claim is well grounded.  The 
veteran asserts that while in service he was involved in 
incidents such as the destruction of nine enemy aircraft, an 
attack by enemy gunboats, and the destruction of surface to 
air missile sites, the medical evidence shows a current 
diagnosis of PTSD and indicates that the veteran's PTSD is 
etiologically related to service.  See also Hernandez-Toyens, 
11 Vet. App. 379 (1998).

As previously noted, eligibility for a PTSD service 
connection award requires a current, clear medical diagnosis 
of PTSD; credible supporting evidence that the claimed in-
service stressor actually occurred; and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See Gaines, Cohen, both supra; 
cf. 38 C.F.R. § 3.304(f).

When all of the evidence is assembled, [VA] is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

After reviewing the probative and persuasive evidence of 
record, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD and is not in equipoise.  The medical 
evidence fails to show that a current or clear, current 
diagnosis of PTSD has been made.

At the outset, the Board acknowledges the presence of medical 
reports recording a diagnosis of PTSD.  The Board also 
acknowledges the veteran's assertions in which he maintains 
that while serving aboard the USS Long Beach, he participated 
in combat.  Also in May 1999, the Director of the Department 
of Army verified that the veteran's ship served in Vietnam 
during his tour and participated in Anti-Air Warfare and 
Search and Rescue Operations.  Nevertheless, the probative 
and persuasive evidence does not support a current diagnosis 
of PTSD.  As noted above, on VA examination in July 1999, 
after reviewing the veteran's medical and social history, the 
examiner concluded that although it was a difficult decision 
to make, the veteran's symptoms were insufficient to 
substantiate a diagnosis of PTSD.  Instead, a diagnosis of 
dysthymia was made.  Additionally, prior to 1999, the 
probative and persuasive evidence does not substantiate 
diagnoses of PTSD.  In this regard, the Board points out that 
in March 1993, the assessment was "history of PTSD" and 
hospital reports thereafter show treatment for depression and 
record a diagnosis of depressive disorder.  

Although in November 1993, December 1993, and February 1995, 
T. R., who works as a Veterans Outreach Counselor, recorded a 
diagnosis of PTSD and indicated that the diagnosis was 
service-related, the Board points out that T. R. is an 
education specialist, not a doctor.  The record does not show 
that T. R. is medically trained or medically qualified to 
render such a diagnosis and etiologically relate it to 
service.  See generally Black v. Brown, 10 Vet. App. 279 
(1997).  As such, the finding rendered by T. R. regarding the 
veteran's diagnosis and its etiology is beyond his competence 
and therefore is not competent, probative medical evidence.  
The VA examiner's conclusion recorded in July 1999, which 
finds that a diagnosis of PTSD is not supported by the 
veteran's symptoms is competent, probative medical evidence.  
Owens v. Brown, 7 Vet. App. 429 (1995) (The United States 
Court of Appeals for Veterans Claims has held that opinions 
offered by VA examiners based on a review of all the evidence 
on file, that is a longitudinal review of the record, is 
considered to be an important factor in reaching an informed 
opinion).

The Board also points out that on VA examination in December 
1993 and on vocational rehabilitation assessments in 1995, a 
concrete diagnosis of PTSD was not made.  Instead, in 1993, 
the examiner found that findings "seem[ed] to be consistent 
with PTSD" and the vocational and rehabilitation reports 
indicated that the veteran "appears to meet the criteria for 
PTSD."

Finally, in this case, as previously noted, the Board 
acknowledges the veteran's alleged stressors and testimony 
presented on appeal.  Nevertheless, the Board points out that 
the ultimate disposition in this case rests upon whether the 
medical evidence shows that a clear, current diagnosis of 
PTSD has been made.  As discussed above, in this respect the 
preponderance of the evidence is against the veteran's claim 
and is not in equipoise.  As a result of the foregoing, in 
spite of the veteran's assertions presented on appeal, 
including his hearing testimony and supporting statements 
indicating that the veteran's personality changed after 
service, service connection for PTSD is not warranted.  
Neither the veteran nor his supporters are capable of opining 
on a matter involving medical knowledge or causation.  See 
Espiritu, supra.

Given the aforementioned medical evidence which fails to show 
that a current or a clear, current diagnosis of PTSD has been 
made and the VA examiner's July 1999 conclusion, the medical 
evidence of record is insufficient to substantiate a 
diagnosis of PTSD.  Thus, the veteran's claim for entitlement 
to service connection for PTSD is denied.

Dysthymia

However, in July 1999 the VA examiner noted that the likely 
precipitant for the veteran's anxiety and depression was 
being called up for service in the Gulf War.  He noted that 
the veteran had associated symptoms of chronic dysthymia 
which could be considered a "reaction to his experiences."  
While the veteran's experiences may not have been considered 
to "have the intensity to cross the threshold where symptoms 
were sufficient to support a true diagnosis of PTSD," these 
experiences were apparently sufficient to result in 
dysthymia.  The diagnosis on examination was dysthymia which 
may have been a consequence of an anxiety attack that 
occurred when his reserve unit was called up and the Gulf War 
activation.  Under the law, service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Accordingly, this evidence is sufficient to 
associate the veteran's currently diagnosed dysthymia with 
his military service.  To this extent and only to this 
extent, the appeal is allowed.  


ORDER

Entitlement to service connection for dysthymia, claimed as 
PTSD, is granted.


REMAND

The veteran has requested a travel board hearing with regard 
to the issues of entitlement to service connection for skin 
and right knee disorders.  In light of the above, the case is 
remanded for the following action:

The veteran should be scheduled for a 
travel board hearing with regard to the 
issues noted above.  The RO, by letter, 
should inform him and his representative 
of the date, time, and location of the 
hearing.  All efforts made should be 
documented and all correspondence 
received should be associated with the 
claims folder.

Thereafter, the case should be returned to the Board, if 
appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

